Citation Nr: 0323484	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  95-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a duodenal ulcer.

2.  Entitlement to service connection for urinary tract 
infections and prostate problems.

3.  Entitlement to service connection for a cyst on the 
forehead.

4.  Entitlement to service connection for a precancerous 
lesion of the upper back.

5.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran retired from military service in February 1988, 
after serving more than 26 years on active duty, to include 
service from August 1970 to February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran subsequently perfected this appeal.

A hearing was held at the RO in May 1995.  A transcript of 
that hearing has been associated with the claims folder.

In September 2001, the RO issued a decision denying service 
connection for coronary artery disease secondary to tobacco 
use, indicating that the claim was previously denied in March 
1999 and that the veteran did not submit a timely appeal.  
The Board notes, however, that in October 1993, the veteran 
requested service connection for coronary artery disease 
pursuant to VAOPGCPREC 2-93 (entitlement to benefits based on 
tobacco use while in service).  At that time, he reported 
that he began smoking during basic training.  The RO 
subsequently denied service connection for coronary artery 
disease on a direct basis in May 1994, and the veteran timely 
appealed this decision.  The veteran was clearly filing a 
claim for service connection for coronary artery disease 
based on his tobacco use during service.  Therefore, the 
Board finds that entitlement to service connection for 
coronary artery disease, to include all theories, is in 
appellate status and it was not necessary for the veteran to 
perfect an appeal of the March 1999 rating decision.  


FINDINGS OF FACT

1.  In September 2001, the RO received correspondence from 
the veteran indicating that he was satisfied with his current 
100 percent rating with the exception of a heart condition, 
and that he wished to discontinue any and all other appeals 
that he had pending.  

2.  Resolving reasonable doubt in the veteran's favor, his 
coronary artery disease is related to tobacco use during 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002); 
currently 68 Fed. Reg. 13235-13236 (March 19, 2003) (to be 
codified at 38 C.F.R. § 20.204).  

2.  Coronary artery disease was incurred during active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002); VAOPGCPREC 19-97 (May 13, 1997), 
VAOPGCPREC 2-93 (Jan. 13, 1993).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

In May 1994, the RO in pertinent part granted service 
connection for a duodenal ulcer, assigning a noncompensable 
evaluation; and denied service connection for urinary tract 
infections and a prostate problem, cyst on the forehead, 
lesions of the upper back, and coronary artery disease.  The 
veteran subsequently perfected this appeal.  In February 
1997, the RO increased the evaluation for duodenal ulcer to 
10 percent.  In September 2001, the RO received 
correspondence from the veteran indicating that he was 
satisfied with his current 100 percent rating with the 
exception of a heart condition, and that he wished to 
discontinue any and all other appeals that he had pending.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

The Board acknowledges that 38 C.F.R. § 20.204 was amended 
effective April 18, 2003.  See 68 Fed. Reg. 13235-13236 
(March 19, 2003) (to be codified at 38 C.F.R. § 20.204).  The 
amendment was intended to remove an unnecessary restriction 
on who may withdraw an appeal to the Board and to clarify 
appeal withdrawal procedures.  Id.  Although the regulation 
changed during the pendency of this appeal, the veteran's 
correspondence withdrawing his claims was prior to the 
effective date of the recent amendment.  

The appellant has withdrawn his appeal with regard to an 
increased evaluation for a duodenal ulcer; and entitlement to 
service connection for urinary tract infections and a 
prostate problem, a cyst on the forehead, and lesions of the 
upper back and hence, there remain no allegations of errors 
of fact or law for appellate consideration with regard to 
these issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal with regard to these issues 
and they are dismissed without prejudice.

Entitlement to Service Connection for Coronary Artery Disease

Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In July 2002, the Board undertook additional development of 
the veteran's claim of entitlement to service connection for 
coronary artery disease, pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  A VA medical examination was obtained in October 
2002 and the veteran was subsequently provided a copy of the 
examination results and given an opportunity respond.  

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which allowed 
the Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  
 
Notwithstanding, in light of the Board's favorable decision 
to grant service connection for coronary artery disease, the 
Board finds that the veteran is not prejudiced by any failure 
of the duty to notify or to assist, or by the Board's 
consideration of the newly obtained evidence.  Accordingly, 
the Board finds that under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Background

The veteran contends that he is entitled to service 
connection for coronary artery disease.  He reported that he 
was a heavy smoker for his first 21 years of military service 
at a time when smoking was encouraged.  He started smoking in 
basic training when the only way to take breaks was to smoke.  
Throughout his career, cigarettes were issued with rations 
and sold at discount prices in the commissary and post 
exchange.  He finally quit smoking in 1982 due to chest pain 
and on the advice of his physician.  He also reported that he 
had numerous episodes of chest pain during active military 
service.

Review of service medical records indicates that the veteran 
presented with complaints of chest pain on various occasions 
during his active military service.  The episodes were 
frequently attributed to indigestion or probable 
gastrointestinal etiology.  The veteran was not diagnosed 
with any cardiovascular disability during service and on 
examination for retirement in November 1987, his heart, 
lungs, and chest were determined to be normal on clinical 
evaluation.

A May 1993 statement from a private cardiologist, Dr. 
McDermott, indicates that he began following the veteran on 
July 4, 1992 when he presented with acute chest pain 
following a heart attack.  He subsequently underwent coronary 
artery bypass graft surgery.  Dr. McDermott stated that the 
veteran "has been a heavy smoker for at least thirty years 
and this has certainly contributed to the development of his 
atherosclerotic coronary artery disease which precipitated 
his heart attack."  

Records from the Social Security Administration indicate that 
the veteran was granted disability benefits in 1995 based on 
a primary diagnosis of ischemic heart disease.  

An April 1995 statement from Dr. Caffey indicates that he was 
the veteran's attending physician during the period of June 
24, 1992 to July 3, 1992.  The veteran was admitted to the 
hospital with severe chest pains and was evaluated for 
cardiac problems, but none were found.  Dr. Caffey was later 
informed that the veteran suffered a myocardial infarction on 
July 3, 1992 and subsequently underwent bypass surgery for 4 
vessel disease.  In March 1995, Dr. Caffey reviewed the 
veteran's long-term medical record, which revealed multiple 
episodes of chest pain with no EKG evidence of injury or 
abnormality.  A stress test done in March 1980 was not normal 
and indicated suspicious changes, demonstrating ischemic 
changes under stress pointing to pre-existing coronary artery 
disease.  He further stated that "[i]t is probably true that 
[the veteran] was experiencing some degree of coronary 
insufficiency through the years with multiple episodes of 
chest pain, continued cigarette smoking (1961-1982) and 
obesity."

A February 1998 statement from a private cardiologist, Dr. 
Schwadron, indicates that he follows the veteran for his 
atherosclerotic coronary artery disease.  He noted that per 
the veteran's history, he began smoking cigarettes during 
basic training and stopped in 1982.  The statement indicates 
that the veteran's "primary risk factor for the development 
of atherosclerotic coronary artery disease would appear to 
have been his prior tobacco abuse" and that the damage to 
his heart presumably occurred long before he stopped smoking.  
He also stated that "there is no question regarding the 
causative relationship between tobacco and atherosclerotic 
coronary artery disease."

A February 1998 statement from L.S. indicates that he served 
with the veteran in Vietnam during the period from October 
1970 to May 1971.  During working hours, they had various 
discussions and would smoke cigarettes.  They also met 
socially with other officers in the Officer's Club and would 
smoke cigarettes.  The veteran smoked approximately 2 packs 
per day during this time.

A February 1998 statement from C.J. indicates that he first 
met the veteran in Germany in 1971.  He reports that the 
veteran was a habitual cigarette smoker, who often chain-
smoked.

The veteran underwent a VA examination in February 2000.  
Since bypass surgery in 1992, the veteran has continued to 
have chest tightness and heaviness.  He uses nitro spray when 
needed.  Based on physical examination and diagnostic 
testing, the veteran was diagnosed as follows: 1) previous 
anterior myocardial infarction with LV dysfunction; 2) status 
post coronary artery bypass graft x4 vessels; 
3) hypercholesterolemia; and 4) Canadian Class II-III angina.

The veteran underwent another VA examination in October 2002.  
On review of medical history, the veteran reported he started 
smoking in 1961 and smoked until 1982.  He smoked 
approximately 40 to 50 cigarettes per day.  He has had chest 
pain with exertion for the last 25 years.  Based on physical 
examination and diagnostic testing, the veteran was diagnosed 
with 1) coronary artery disease with bypass surgery; and 2) 
exertional angina.  The examiner stated the following:

In regards to my opinions, the veteran is 
an ex-smoker and smoked for about 21 
years and quit in 1982.  It is very 
likely that his history of smoking 
contributed to his coronary artery 
disease and that has been fairly well 
documented by various studies including 
Framingham.  His nicotine habit initiated 
when he joined the service.  Therefore, I 
would say that his dependence is service 
related.  

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease, that are 
manifest to a compensable degree within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 3.309 
(2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2002).

Legislation enacted in 1998 prohibits service connection for 
a disability first manifested after service (or after an 
applicable presumptive period) on the basis that it resulted 
from disease or injury attributable to the use of tobacco 
products by a veteran during service.  See 38 U.S.C.A. § 1103 
(West 2002).  This statute only applies to claims filed after 
June 9, 1998.  The veteran's claim for service connection for 
coronary artery disease was filed prior to that date and 
therefore, his claim must be considered under the law that 
existed prior to June 9, 1998, as it is more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the legal authority in effect prior to June 9, 1998, 
service connection could be granted for disease resulting 
from tobacco use in the line of duty during active service.  
See VAOPGCPREC 2-93 (Jan. 13, 1993).  At the same time, 
however, it should be noted that service connection could not 
be established on this basis unless the evidence of record 
demonstrated that the disease for which the claim was made 
resulted from the veteran's tobacco use during service.  Id.  
Such a determination should take into consideration the 
possible effect of smoking before or after military service.  
Id.  In the alternative, if the veteran acquired a dependence 
on nicotine during service and that nicotine dependence was 
considered to be a proximate cause of disability manifested 
after service, service connection on a secondary basis could 
be granted.  See VAOPGCPREC 19-97 (May 13, 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

Service medical records establish that the veteran presented 
with complaints of chest pain during service, but there is no 
evidence that he was diagnosed with a cardiovascular 
disability during service or within one year of discharge.  

However, the evidence indicates that the veteran served on 
active duty from approximately 1961 to 1988.  He reported 
that he began smoking during basic training and continued 
until approximately 1982.  The record contains lay statements 
regarding the veteran's smoking and the Board finds the 
veteran's statements regarding his smoking history to be 
credible.  

The medical evidence of record establishes that the veteran's 
coronary artery disease is related to cigarette smoking and 
there are no opinions to the contrary.  There is no evidence 
that the veteran smoked prior to basic training and it 
appears that his entire smoking history was during active 
military service.  Further, the medical evidence establishes 
that the veteran's nicotine dependence is considered service 
related.

Resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran's coronary artery disease is 
related to his tobacco use during his active military 
service.  As such, service connection is warranted.  


ORDER

The appeal seeking an increased evaluation for a duodenal 
ulcer, and entitlement to service connection for urinary 
tract infections and a prostate problem, a cyst on the 
forehead, and for lesions of the upper back, is dismissed.

Entitlement to service connection for coronary artery disease 
is granted.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

